Action to recover damages for personal injuries suffered as a consequence of a fifty-pound plank being dislodged from defendant’s loading platform and falling upon one of the infant plaintiff’s toes, causing her injury. Companion action by her mother for expenses and loss of services. Judgment of the County Court of Westchester County, in favor of plaintiffs unanimously affirmed, with costs. While the court erred in charging in the action for loss of services that the mother was entitled to be compensated for loss of companionship of the infant daughter (Werbolovsky v. N. Y. & B. Despatch Ex. Co., 63 Misc. 329), it may not be said under the proof in this case that the error was prejudicial. (Civ. Prac. Act, § 106.) Present — Close, P. J., Carswell, Johnston, Lewis and Aldrich, Jj.